Citation Nr: 1647609	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain).

2.  Entitlement to service connection for chronic muscle pain and burning.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to July 1977, with additional service in the Army Reserve from May 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for chronic muscle pain and burning, and reopened and denied a previously disallowed claim for service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain).

In February 2016, the Board reopened the claim of entitlement to service connection for non-specific arthritis of multiple joints, and remanded both claims for further development.  The case now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's non-specific arthritis of multiple joints (also claimed as chronic joint pain) is not shown to be casually or etiologically related to any disease, injury or incident in service, and did not manifest within one year of the Veteran's separation from service.

2.  At no time during, or proximate to, the pendency of the claim has the Veteran had a current diagnosis related to her chronic muscle pain and burning separate and distinct from her diagnosed degenerative disc disease with spinal stenosis.


CONCLUSIONS OF LAW

1. The criteria for service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for chronic muscle pain and burning have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the instant case, VA's duty to notify was satisfied by a February 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel records from her active and Reserve service, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, with respect to the Veteran's service treatment records (STRs), in the February 2016 remand, the Board directed the AOJ to ensure that the Veteran's complete STRs were of record.  On remand, the AOJ requested the Veteran's complete service personnel records (SPRs) and STRs in March 2016 from the National Personnel Records Center.  Thereafter, the AOJ received the Veteran's complete SPRs as well as STRs from her Reserves service, but no additional STRs from her active duty service were received.  In this regard, the Board notes that, in his Informal Hearing Presentation, the Veteran's representative noted such actions by the AOJ, and stated that it was "not clear what happened to the originals of her STRs from her active duty.  In addition, the STRs from her [R]eserve service appear to be incomplete."  In this regard, the Board notes that the Veteran's complete STRs were of record at the time of the February 2016 remand; however, in light of the report that her STRs purportedly describe "traveling polyarthralgias which pre-existed service" in January 1978 and March 2010 rating decisions, the Board remanded the claims in order to ensure that her complete STRs were on file.  The Board finds that, as no additional active duty STRs were received as a result of the AOJ's request, they are, in fact, complete.  Furthermore, with regard to the Veteran's representative's allegation that the Veteran's Reserve STRs are incomplete, he does not identify what records appear to be missing.  Furthermore, after a review of the file, the Board finds no reason to believe that the STRs from the Veteran's Reserve service are incomplete, especially in light of the fact that the AOJ requested the Veteran's complete medical and dental records and entire personnel file from the National Personnel Records Center and associated the files received with the Veteran's claims file within days after the request for records.  Therefore, the Board finds that all STRs have been associated with the record.

In addition, the Board notes that, in the February 2016 remand, the AOJ was directed to request that the Veteran to provide a release for records of treatment from Rehab South Physical Therapy and Dr. S. Wray.  Subsequently, the Veteran was provided a letter in March 2016 in which the AOJ specifically requested that she identify and submit, or provide an authorization form to allow VA to request the records on her behalf, any private treatment records referable to her claims, to specifically include those from Rehab South Physical Therapy and Dr. S. Wray.  However, the Veteran did not respond.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, she cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Furthermore, the AOJ has obtained the Veteran's SSA records, which include records from Rehab South Physical Therapy and Dr. S. Wray.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard

The Veteran was also provided VA examinations in October 2013 and April 2016 in connection with her current service connection claims.  The Board finds that the opinions are adequate to decide the issues as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's statements and other lay statements of record.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's February 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, the Board remanded the case in order to ensure that the Veteran's complete STRs were of record, obtain legible copies of electronic VA treatment records that were obtained in October 2013 (dated from October 2009 to August 2013), request that Veteran provide releases for records of treatment from Rehab South Physical Therapy and Dr. S. Wray, obtain SSA records, obtain updated VA treatment records, and afford the Veteran VA examinations to determine the nature and etiology of her claimed disorders.

Following the Board's remand, the AOJ obtained the Veteran's complete SPRs and STRs, updated VA treatment records, and SSA records.  Furthermore, as noted previously, the Veteran was provided a letter in March 2016 in which the AOJ specifically requested that she identify and submit, or provide an authorization form to allow VA to request the records on her behalf, any private treatment records referable to her claims, to specifically include those from Rehab South Physical Therapy and Dr. S. Wray.  However, the Veteran did not respond.  Additionally, in March 2016, the AOJ associated VA records dated October 2009 to February 2016 with the record, which included those that were previously noted to be illegible.   Finally, the Veteran was afforded with examinations in April 2016, and the findings and opinions therein are adequate to decide the claims.  Therefore, the Board finds that the AOJ has substantially complied with the Board's February 2016 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Laws & Regulations Governing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran seeks to establish service connection for arthritis and chronic joint pain.  She believes that her current difficulties are related to a "polyarthritis" that was noted during service in 1975.

In this regard, the Veteran's STRs reflect that that, at the time of her June 1974 service entrance examination, all systems were normal upon clinical evaluation and she did not report any symptoms indicative of arthritis. 

In May 1975, the Veteran was hospitalized for a chief complaint of joint swelling.  It was noted that she had a two week history of recurrent joint swelling and pain.  The onset had been with a suprapatellar effusion with swelling in her right knee followed by her left knee.  More recently, she had swelling in the left ankle and both wrists.  It was also noted that the Veteran had the occurrence of recurrent urticaria and angioedema since January 1975.  Her past medical history did not include joint disorders, skin rashes, chest discomfort, or kidney disease.  During her hospitalization, she underwent a physical examination and laboratory testing.  Ultimately, the Veteran's discharge diagnosis was polyarthritis of unknown etiology, possible systemic lupus erythematosus, possible rheumatoid arthritis.  Thereafter, she was again seen for similar complaints, with noted impressions of chronic arthritis, skin rash, angioedema/urticaria, ?arthritis, rheumatoid arthritis, in May 1975, June 1975, October 1975, January 1976, and September 1976.

The Veteran's May 1977 separation examination revealed that all systems were normal upon clinical evaluation, but polyarthritis, possible systemic lupus erythematosus, rule out rheumatoid arthritis, was noted.

The Veteran's May 1982 Report of Medical History associated with her Reserve service notes her previous in-service hospitalization for "arthritis."  However, her May 1982 Report of Medical Examination indicated all systems were normal upon clinical evaluation.

The Veteran was first afforded a VA examination in the November 1977 in relation to her original claim for service connection for rheumatoid arthritis.  The 1977 examiner found that the Veteran's spine was straight, flexible, and painless.  Additionally, while she complained of pain in the knees and fingers, she squatted without difficulty and there was no swelling, deformity, or crepitus noted in the knees.  Further, her fingers had a normal shape without swelling, hands were healthy, and her grip was good.  The Veteran reported pain on occasion, but not currently in her right shoulder.  Upon examination, her right shoulder moved normally without crepitus, abnormal motion, or deformity.  Additionally, the Veteran's feet were healthy and there was no pes planus.  X-rays including an arthritis survey of the cervical spine, shoulders, knees, hands, feet, and hips revealed normal mineralization of the bone structures and normal joint spaces, and no abnormality or subluxation of the cervical spine.  The impression was a negative arthritis survey and unremarkable right shoulder.

A consultation from the Arthritis Clinic in connection with the VA examination reflects a notation of the Veteran's history of "polyarthritis" in 1975 and her complaints of pain in her hands, knees, and ankles.  Upon examination, the Veteran had no active arthritis noted, no joint tenderness, and range of motion of all joints was within normal limits.  Following a review of the Veteran's history, physical examination, and laboratory testing, the examiner noted an impression of no evidence of arthritis clinically or on laboratory findings.

Subsequently, while the Veteran reported experiencing sporadic muscle and joint aches and pains since service, post-service treatment records reflect that she reported complaints of pain from time to time beginning in the 1990s and began experiencing severe back and leg pain in 2009, at which time she was diagnosed with degenerative disk disease of the low back with spinal stenosis in 2009.  In November 2009, the Veteran filed her current claims for service connection.  Thereafter, in 2010, she began to experience severe leg pain prevented her from walking, and had back surgery in September 2012 and May 2015.  SSA declared her disabled due to her low back pain and she started receiving SSA disability benefits in 2014.

Thus, the inquiry is whether the Veteran has a currently diagnosed disorder, to include arthritis of various joints, that is related to her military service, to include her in-service hospitalization.  In this regard, each claim will be addressed separately below.   

A.  Non-Specific Arthritis of Multiple Joints/Chronic Joint Pain

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain) as such is not shown to be casually or etiologically related to any disease, injury or incident in service, and did not manifest within one year of the Veteran's separation from service

As stated above, the Board directed the AOJ to review the paper STRs because the 1978 and 2010 rating decisions cited "traveling polyarthralgias which pre-existed service."  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132. To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The AOJ found no additional STRs from the Veteran's active duty service that note "traveling polyarthralgias which pre-existed service."  Further, the Veteran's Report of Medical Examination from a June 1974 examination prior to her entry into service, does not indicate that she had "traveling polyarthralgias."  Rather, clinical evaluation reflects that all of her systems were normal.  Finally, the Board also notes that the Veteran in her March 2011 notice of disagreement stated that she did not have traveling polyarthralgias prior to service.  Therefore, the Board finds that the presumption of soundness applies as the evidence of record does not reflect that polyarthralgias clearly and unmistakably existed prior to service.  Wagner, supra.  The remaining inquiry is whether her current arthritis is related to her military service, to include the suspected arthritic condition for which she was hospitalized during service.

With respect to the Veteran's current claim, as noted above, she was afforded an October 2013 examination.  Following a review of the record, to include the Veteran's in-service hospitalization, and a physical examination, the October 2013 examiner found that it was less likely than not that the Veteran's non-specific arthritis of multiple joints was related to her service.  In doing so, the examiner noted the May 1975 polyarthralgias was diagnosed as possible rheumatoid arthritis or lupus, that her May 1977 separation examination did not note any arthritis, and that a November 1977 test for rheumatoid arthritis was negative.  He stated that an imaging first showed degenerative joint disease of the lumbar spine in April 2009.  In support of his opinion, he stated that the Veteran has osteoarthritis, not rheumatoid arthritis, and that there was a gap of twenty years between her in-service complaint of possible rheumatoid arthritis and the onset of her osteoarthritis.

In February 2016, the Board remanded for an addendum opinion as to whether the Veteran has arthritis of individual joints that could be attributed to her service.  As noted above, in April 2016 the Veteran was afforded examinations, and three VA physicians made findings with respect to the Veteran's conditions.  

First, one physician took x-rays of the Veteran and made findings with respect to her low back, upper back, shoulders, hands, ankles, and feet.  In the low back, he found multilevel degenerative and postsurgical changes involving the lumbar spine.  He also found mild degenerative changes affecting the cervical spine.  As to the shoulders, he found mild nonerosive degenerative changes affecting the acromioclavicular joints bilaterally, with the right more pronounced than the left.  In the hands, he found mild nonerosive degenerative changes without acute fracture or subluxation.  Additionally, he found no fracture, subluxation, or significant appearing arthorpathic changes about the ankles.  Finally, he found mild degenerative changes in the feet, without acute findings.

A second physician conducted the examinations of her shoulders, arms, hands, fingers, upper back, low back, hips and thighs, and ankles, and provided an opinion as to service connection.  The second physician found that the Veteran had a serious low back condition that limited the Veteran's range of motion and was painful enough for her to be declared disabled by the SSA in 2014.

The second physician described x-rays of the Veteran's cervical spine as showing minimal abnormalities at C4-C5-C6 that were consistent with age.  He found that, although x-rays are reported to have shown early degenerative joint disease in the hips based on diminution of cartilage spacing, these findings are minor, within normal variation, and consistent with age.  Thus, there was no diagnosable physical disease present in the hips.  With respect to the Veteran's shoulders, the second physician stated that there was evidence of degenerative joint disease, but that it was not clinically significant since the Veteran's pain was not in these joints.  Likewise, in the hands he found no diagnosable physical disease and stated that the x-ray report described non-specific changes that are not diagnostic.  Finally, he stated that the ankle exams and x-rays were normal.

The second physician then opined that the Veteran's arthritis in the low back, upper back, pelvis, hips, shoulders, fingers, and ankles was less likely than not related to service.  He stated that, although the Veteran complained of many of these joints in service as part of a polyarthritis, the condition resolved in service and there was no evidence that this condition appeared again after service or that she sought treatment for them.  Further, he noted that, during service, possible diagnoses for her polyarthritis included rheumatoid arthritis and systematic lupus erythematosus.  Over the years, she has been tested for these conditions via x-rays and laboratory work, but such tests have never been found to be positive.

With respect to the Veterans low back condition, the second physician noted that she had been diagnosed with degenerative joint disease and spinal stenosis, but opined that it was less likely than not that the condition was related to service.  In support, he noted that her back was never involved in the in-service polyarthritis syndrome, that her November 1977 examination for back pain did not find any abnormalities, and that her post-service chronic back pain began in 2009 at which time she was diagnosed with degenerative joint disease with spinal stenosis.  Further, he stated that the current spinal stenosis is a degenerative disease not related to trauma during service.

A third physician conducted the feet and fibromyalgia examinations.  She noted the Veteran's 2011 diagnoses of flat feet, which the Veteran described as being related to her back.  The examiner stated that the Veteran had mild degenerative joint disease at the talonavicular joint, a small plantar calcaneal spur, and mild pes planus.  The third physician found no trigger points or other history consistent with a diagnosis of fibromyalgia.

In her review of the Veteran's medical history, the third physician noted that the Veteran had chronic joint pain related to migratory polyarthritis that occurred during service and that a review of private medical records revealed that the Veteran does have complaints of pain in multiple joints.  However, she noted that the Veteran has been excluded from inflammatory polyarthropathy syndromes, including rheumatoid arthritis and lupus.  The Veteran denied neck or shoulder disease, though stated that her right shoulder pops a lot.  

Following a review of the record and a physical examination, the third physician opined that the Veterans conditions are less likely than not related to service.  She stated that the polyarthritis in service was related to a viral syndrome or bacterial infection as she complained of a sore throat prior to her joint pain and that such syndromes are limited in duration and that there is no evidence that they reactivate later in life.  She also stated that films of the Veteran's most problematic joints have shown osteoarthritis which onset in the Veteran's 40's, many years after service.

The Board accords great probative weight to the VA opinions of record as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's statements and other lay statements of record.  The opinions proffered also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Although other medical records describe the Veteran's symptoms and the effects of her disabilities on her ability to work, there is no medical opinion to the contrary with regard to whether the Veteran's disorders are related to her service.

Consideration has been given to SSA's determination that the Veteran is disabled due to her "Disorders of Back (Discogenic and Degenerative)" and "Other and Unspecified Arthropathies."  While SSA makes a determination as to whether a claimant is disabled, there is no additional evidence in the SSA records indicating that the Veteran's SSA-declared disabilities are related to service.  Similarly, records from private physicians, to include Dr. S. Wray indicate the functional effects of the Veteran's disability, but not whether the disability was related to her service.

Consideration has also been given to the Veteran's assertions that her non-specific arthritis of multiple joints (also claimed as chronic joint pain) is related to her military service, to specifically include her in-service hospitalization for possible polyarthritis.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, i.e., the etiology of her non-specific arthritis of multiple joints, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose such an arthritic disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of her arthritis as she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating joint disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the VA examiners' opinions.

Therefore, the Board finds that the most probative evidence of record indicates that the Veteran's non-specific arthritis of multiple joints is not casually or etiologically related to any disease, injury or incident in service.  Moreover, arthritis did not manifest within one year of her discharge from active duty.  In this regard, diagnostic testing conducted in connection with the Veteran's November 1977 VA examination failed to reveal arthritis.  Furthermore, such was not noted on her May 1982 entrance examination for the Reserve.  The Board has also considered the Veteran's allegations that she experienced pain in her joints from the time of her service discharge to the present.  In this regard, the record reflects that the VA examiners considered such allegations, but found that her current arthritis is not related to service.  Furthermore, her post-service records reflect that she reported complaints of pain from time to time beginning in the 1990s.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Board has considered the Veteran's statements of continuity of symptomatology, but findings, in light of the other evidence of record, that such are afforded less probative weight.   

Consequently, the Board finds that service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain) is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for non-specific arthritis of multiple joins (also claimed as chronic joint pain.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Muscle Pain and Burning

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for muscle pain and burning since, at no time during, or proximate to, the pendency of the claim has the Veteran had a current diagnosis related to her chronic muscle pain and burning separate and distinct from her diagnosed degenerative disc disease with spinal stenosis.

In this regard, in October 2013, the Veteran was afforded a VA examination of her joints and muscles.  The examiner noted that the Veteran has pain in her hands/fingers, ankles, and feet/toes associated with the arthritis in her spine and that she has not ever been diagnosed with a muscle injury.  She also noted the Veteran's report that her ankles, calves, and thighs ache and burn when walking and that her shoulders and upper back burn for no apparent reason.  The examiner opined that there was no diagnosis for the Veteran's muscle pain and burning. The examiner also noted that during the 1977 examination tests was negative for lupus and rheumatoid arthritis.  

Further, since the October 2013 examination, there is no other evidence of record indicating a current diagnosis for the Veteran's chronic muscle pain and burning separate and distinct from her degenerative disc disease with spinal stenosis.  Therefore, service connection for the Veteran's muscle pain and burning cannot be established, and the claim must be denied.  McClain, supra; Romanowsky, supra.  

The Board accords great probative weight to the October 2013 VA opinion as it is predicated on a review of the record, to include the Veteran's STRs, post-service medical records to include prior examination reports, and the Veteran's statements and other lay statements of record.  The opinion also proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Consideration has been given to the Veteran's reports of muscle pain and burning and her belief that such symptoms are related to her military service.  Lay persons are competent to provide opinions on some medical issues.  Kahana, supra.  However, as to the specific issue in this case, i.e., a diagnosis related to her muscle pain and burning, falls outside the realm of common knowledge of a lay person.  Jandreau, supra (laypersons are competent to describe symptoms which support a later diagnosis).  The Veteran's muscular pain and burning is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose such a low back disorder.  Davidson, supra; Jandreau, supra; Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to render a diagnosis as to her muscle pain and burning as she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating joint disorders.  King, supra.  

Therefore, the Veteran's claim must be denied as the evidence of record shows no current disability separate and distinct from degenerative disc disease with spinal stenosis.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).
 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic muscle pain and burning.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain) is denied.

Service connection for chronic muscle pain and burning is denied.


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


